Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, as well as the Species of “a pressure sufficient to create or enhance a fracture” for the treatment fluid; “polyethyleneimine” amine; and “N-beta-(aminoethyl)-gamma-aminopropyltrimethoxysilane” organosilane in the reply filed on 18 January 2022 is acknowledged.
Claims 6 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  
In claim 12, the second occurrence of “vinyltrichlorosilane” should be removed (for redundancy).  Applicant’s cooperation in locating any other accidental repeats of the same term is appreciated.  Claim 13 is objected to by dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Dandawate (WO 2017/116467) (also US Publication 2018/0346801).
Regarding independent claim 1, Dandawate discloses A method of treating a subterranean formation (abstract “silane-based tackifiers for treatment of subterranean formations”), comprising: 
providing a treatment fluid ([0067] “a subterranean treatment fluid”) comprising a composition comprising a borate salt ([0107] “the composition including the silane-based tackifier or a mixture including the same can include one or more crosslinkers […] The crosslinker can include […] a borate”), an amine ([0100] “a composition including the silane-based tackifier, or a mixture including the same, can include one or more curing agents […] the curing agent can include at least one of an amine”), and an organosilane ([0101] “The composition including the silane-based coupling agent, or a mixture including the same, can include one or more silane coupling agents […] The silane coupling agent can be N-2-(aminoethyl)-3-aminopropyltrimethoxysilane, 3-glycidoxypropyltrimethoxysilane, or n-beta-(aminoethyl)-gamma-aminopropyltrimethoxysilane”); 
introducing the treatment fluid into the formation ([0067] “performing a subterranean formation treatment operation in the subterranean formation, such as using the subterranean treatment fluid that includes the tackifier” such as [0072] “The method can include hydraulic fracturing”); and 
curing the composition to at least partially consolidate unconsolidated particulates in the formation (e.g., [0077] “allowing the system to cure at formation temperature” and [0061] “the silane-based tackifier can consolidate a subterranean formation as well or better than conventional tackifiers”).
Regarding claim 3, Dandawate discloses wherein the composition further comprises tridimethylaminomethyl phenol ([0100] “the curing agent can include at least one of an amine […] tris(dimethylaminomethyl)phenol […] and combinations thereof”).
Regarding claim 5, Dandawate discloses wherein the unconsolidated particulates comprise sand (e.g., [0063] “the silane-based tackifier can form a stronger bond with proppants, gravel, sand, and subterranean surfaces”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as obvious over Dandawate as in claims 1 and 3.
Regarding claim 2, Dandawate discloses (borate) “The crosslinker can be about 0.000,01 wt % to about 5 wt % of the composition or a mixture including the same, about 0.001 wt % to about 0.01 wt %, or about 0.000.01 wt % or less, or less than, equal to, or greater than about 0.000,05 wt %, 0.000,1, 0.000,5, 0.001, 0.005, 0.01, 0.05, 0.1, 0.5, 1, 2, 3, 4, or about 5 wt % or more” ([0107]); (amine) “The one or more curing agents can form any suitable wt % of the composition or a mixture including the same, such as about 0.001 wt % to about 50 wt %, about 0.01 wt % to about 20 wt %, or about 0.001 wt % or less, or less than, equal to, or greater than about 0.01 wt %, 1, 2, 3, 4, 5, 10, 15, 20, 25, 30, 35, 40, 45, or about 50 wt % or more” ([0100]); and (organosilane) “Any suitable amount of the composition or a mixture including the same can be the one or more silane coupling agents, such as about 0.001 wt % to about 20 wt %, or about 0.001 wt % to about 3 wt %, or about 0.001 wt % or less, or less than, equal to, or greater than about 0.01, 0.1, 1, 2, 3, 4, 5, 6, 8, 10, 12, 14, 16, 18, or about 20 wt % or more” ([0101]).
Although silent to the exact w/v % and volume % concentration ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dandawate to include “wherein the borate salt is present in an amount of about 5% to about 20% (w/v) of the composition, the amine is present in an amount of about 5% to about 10% by volume of the composition, and the organosilane is present in an amount of about 5% to about 10% by volume of the composition,” in order to provide suitable amounts of the crosslinker, curing agents, and silane coupling agents, within Dandawate’s disclosed general conditions.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach 
Regarding claim 4, as in claim 3, Dandawate discloses “the curing agent can include at least one of an amine […] tris(dimethylaminomethyl)phenol […] and combinations thereof […] The one or more curing agents can form any suitable wt % of the composition or a mixture including the same, such as about 0.001 wt % to about 50 wt %, about 0.01 wt % to about 20 wt %” ([0100]).
Assuming “combinations thereof” of amine and tris(dimethylaminomethyl)phenol up to about 20 wt%, this would disclose up to about ~10 wt% of the tris(dimethylaminomethyl)phenol component.  Accordingly, although silent to the exact w/v % and volume % concentration ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dandawate to include “wherein the tridimethylaminomethyl phenol is present in an amount of about 5% to about 10% by volume of the composition,” in order to provide suitable amounts of curing agents, within Dandawate’s disclosed general conditions for the amounts and the types of curing agents.  

Claims 7-9 are rejected under 35 U.S.C. 103 as obvious over Dandawate as in claim 1, and further in view of Nguyen ‘160 (2018/0238160).
Regarding claims 7 and 9, Dandawate discloses wherein the composition further comprises tridimethylaminomethyl phenol ([0100] “the curing agent can include at least one of an amine […] tris(dimethylaminomethyl)phenol […] and combinations thereof”).
Regarding the microproppant, Dandawate discloses “the silane-based tackifier can consolidate a subterranean formation” ([0061]) by “performing a hydraulic fracturing treatment with a composition including the tackifier and proppant which consolidates the proppant for proppant flowback control” ([0073]).
However, Dandawate fails to disclose microproppant.
Nguyen ‘160 teaches “creating or extending a first main fracture” using “a micro-proppant fluid” (abstract) wherein “The micro-sized proppant particulates are then deposited into the first branch fracture (or more than one branch fracture, if formed) to prop open the branch fracture(s)” ([0031]) and “any of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dandawate to include micro-sized proppant particulates, in order to deposit the micro-sized proppant particulates “into the first branch fracture” “to prop open the branch fracture(s)” and “coat at least a portion of a face of the subterranean formation, such as a fracture” with the consolidating agent (thereby including:
(claim 7) wherein the unconsolidated particulates comprise microproppant particulates; and further
(claim 9) wherein the treatment fluid further comprises the microproppant particulates, and the composition further comprises tridimethylaminomethyl phenol).
Regarding claim 8, Dandawate discloses wherein the treatment fluid is introduced at a pressure sufficient to create or enhance a fracture in the formation (e.g., [0073] “performing a hydraulic fracturing treatment with a composition including the tackifier and proppant which consolidates the proppant for proppant flowback control”).

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as obvious over Dandawate, as evidenced by Nguyen ‘731 (2005/0000731).
Regarding independent claim 10, Dandawate discloses A method of treating a subterranean formation comprising unconsolidated particulates (abstract “silane-based tackifiers for treatment of subterranean formations” and [0002] “Tackifiers play an important role in controlling undesirable flowback of proppants and unconsolidated particulates into the wellbore”), comprising: 
providing a treatment fluid ([0067] “a subterranean treatment fluid”) comprising a composition comprising a borate salt ([0107] “the composition including the silane-based tackifier or a , an amine ([0100] “a composition including the silane-based tackifier, or a mixture including the same, can include one or more curing agents […] the curing agent can include at least one of an amine”), and an organosilane ([0101] “The composition including the silane-based coupling agent, or a mixture including the same, can include one or more silane coupling agents […] The silane coupling agent can be N-2-(aminoethyl)-3-aminopropyltrimethoxysilane, 3-glycidoxypropyltrimethoxysilane, or n-beta-(aminoethyl)-gamma-aminopropyltrimethoxysilane”); 
introducing the treatment fluid into the formation ([0067] “performing a subterranean formation treatment operation in the subterranean formation, such as using the subterranean treatment fluid that includes the tackifier” such as [0072] “The method can include hydraulic fracturing”); 
allowing the composition to contact at least a portion of the unconsolidated particulates residing in a portion of the formation (e.g., [0063] “the silane-based tackifier can form a stronger bond with proppants, gravel, sand, and subterranean surfaces”); and 
curing the composition to at least partially consolidate the unconsolidated particulates (e.g., [0077] “allowing the system to cure at formation temperature” and [0061] “the silane-based tackifier can consolidate a subterranean formation as well or better than conventional tackifiers”), wherein the portion of the formation contacted with the composition has a regain permeability ([0064] “a greater regain permeability can be provided” and [0081] “the afterflush fluid can […] thereby restore permeability”).
Regarding the ≥60% regain permeability, as above, Dandawate discloses “a more permeable consolidated material can be formed having the same or greater strength than a consolidated material formed using a larger amount of another tackifier. In various embodiments, by using a smaller amount of the silane-based tackifier, a greater regain permeability can be provided than other consolidating methods that provide similar consolidation strength but require larger amounts of tackifier” ([0064]) and “the afterflush fluid can displace the tackifier or composition including the same from selected areas of the wellbore to remove the tackifier or composition including the same from the pore spaces inside the subterranean formation and thereby restore permeability while leaving behind tackifier at, for example, 
However, Dandawate fails to specify the % regain permeability that would be expected from this.
Nevertheless, ≥60% regain permeability appears to be ordinarily expected in the art, especially for methods using afterflush fluids.  For example, Nguyen ‘731 provides evidence that this is an ordinary expected regain permeability after afterflush, stating “to regain the permeability of the formations after the placement of the treatment fluid such as consolidating agent, a separate operation of overflush fluid placement must be followed to displace the consolidating agent occupying the pore space within the matrix of the formation before the material begins to cure” ([0005]) and providing data demonstrating such regain permeabilities of 67% and 95% ([0052]) after being consolidated with a flush ([0051]). 
Accordingly, even if it were found that Dandawate fails to disclose or teach this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dandawate to include:
“curing the composition to at least partially consolidate the unconsolidated particulates, wherein the portion of the formation contacted with the composition has a regain permeability of at least about 60%,”
in order to provide a typically expected degree of regain permeability, restored by an afterflush fluid “to remove the tackifier or composition including the same from the pore spaces inside the subterranean formation and thereby restore permeability while leaving behind tackifier at, for example, contact points between the subterranean formation and particulates such that the particulates can be consolidated.”
Regarding claim 11, Dandawate discloses (borate) “The crosslinker can be about 0.000,01 wt % to about 5 wt % of the composition or a mixture including the same, about 0.001 wt % to about 0.01 wt %, or about 0.000.01 wt % or less, or less than, equal to, or greater than about 0.000,05 wt %, 0.000,1, 0.000,5, 0.001, 0.005, 0.01, 0.05, 0.1, 0.5, 1, 2, 3, 4, or about 5 wt % or more” ([0107]); (amine) “The one or more curing agents can form any suitable wt % of the composition or a mixture including the same, such as about 0.001 wt % to about 50 wt %, about 0.01 wt % to about 20 wt %, or about 0.001 wt % or less, or less than, equal to, or greater than about 0.01 wt %, 1, 2, 3, 4, 5, 10, 15, 20, 25, 30, 35, 40, 45, or about 50 wt % or more” ([0100]); and (organosilane) “Any suitable amount of the composition or a mixture 5, 6, 8, 10, 12, 14, 16, 18, or about 20 wt % or more” ([0101]).
Although silent to the exact w/v % and volume % concentration ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dandawate to include “wherein the borate salt is present in an amount of about 5% to about 20% (w/v) of the composition, the amine is present in an amount of about 5% to about 10% by volume of the composition, and the organosilane is present in an amount of about 5% to about 10% by volume of the composition,” in order to provide suitable amounts of the crosslinker, curing agents, and silane coupling agents, within Dandawate’s disclosed general conditions.  
Regarding claim 12, Dandawate discloses wherein: 
the borate salt comprises one or more of boric acid, sodium octaborate, disodium octaborate tetrahydrate, sodium diborate, pentaborates, sodium borate pentahydrate, sodium borate decahydrate, sodium metaborate, or sodium tetraborate ([0107] “The crosslinker can include at least one of boric acid, borax, a borate, […] disodium octaborate tetrahydrate, sodium metaborate, sodium diborate, sodium tetraborate, di sodium tetraborate, a pentaborate”); 
the amine comprises one or more of polyethylenimine, piperazine, derivatives of piperazine, 2H-pyrrole, pyrrole, imidazole, pyrazole, pyridine, pyrazine, pyrimidine, pyridazine, indolizine, isoindole, 3H-indole, indole, 1H-indazole, purine, 4H-quinolizine, quinoline, isoquinoline, phthalazine, naphthyridine, quinoxaline, quinazoline, 4H-3Attorney Docket No. 7523.2030US01Customer No. 27683carbazole, carbazole, P-carboline, phenanthridine, acridine, phenathroline, phenazine, imidazolidine, phenoxazine, cinnoline, pyrrolidine, pyrroline, imidazoline, piperidine, indoline, isoindoline, quinuclindine, morpholine, azocine, azepine, 2H-azepine, 1,3,5-triazine, thiazole, pteridine, dihydroquinoline, hexamethyleneimine, indazole, 2-ethyl-4-methyl imidazolepolyethylenimine, ethylenediamine, diethylenetriamine, triethylene tetraamine, or amino ethyl piperazine ([0100] “the curing agent can include at least one of an amine, an aromatic amine, an aliphatic amine, a cyclo-aliphatic amine, polyamines, amides, polyamides, piperidine, diethylene tetramine, ethylene diamine, triethylamine, ; or 
the organosilane comprises one or more of N-2-(aminoethyl)-3- aminopropyltrimethoxysilane, 3-glycidoxypropyltrimethoxysilane, gamma- aminopropyltriethoxysilane, N-beta-(aminoethyl)-gamma-aminopropyltrimethoxysilane, aminoethyl-N-beta-(aminoethyl)-gamma-aminopropyl-trimethoxysilane, gamma-ureidopropyl-triethoxysilane, beta-(3,4 epoxy-cyclohexyl)-ethyl-trimethoxysilane, gamma-glycidoxypropyltrimethoxysilane, vinyltrichlorosilane, vinyltris (beta-methoxyethoxy) silane, vinyltriethoxysilane, vinyltrimethoxysilane, 3-metacryloxypropyltrimethoxysilane, beta-(3,4 epoxycyclohexyl)-ethyltrimethoxysilane, r-glycidoxypropyltrimethoxysilane, r-glycidoxypropylmethylidiethoxysilane, N-beta(aminoethyl)-r-aminopropyl-trimethoxysilane, N-beta (aminoethyl)-r-aminopropylmethyldimethoxysilane, 3-aminopropyl-triethoxysilane, N-phenyl-r-aminopropyltrimethoxysilane, r-mercaptopropyltrimethoxysilane, r-chloropropyltrimethoxysilane, vinyltris (betamethoxyethoxy) silane, r-metacryloxypropyltrimethoxysilane, beta-(3,4 epoxycyclohexyl)-ethyltrimethoxysilane, r-glycidoxypropyltrimethoxysilane, r-glycidoxypropylmethylidiethoxysilane, N-beta (aminoethyl)-r- aminopropyltrimethoxysilane, N-beta (aminoethyl)-r-aminopropylmethyldimethoxysilane, r-aminopropyltriethoxysilane, N-phenyl-r-aminopropyltrimethoxysilane, r-mercaptopropyltrimethoxysilane, or r-chloropropyltrimethoxysilane ([0101] “The silane coupling agent can be N-2-(aminoethyl)-3-.
Regarding claim 14, Dandawate discloses “the curing agent can include at least one of an amine […] tris(dimethylaminomethyl)phenol […] and combinations thereof […] The one or more curing agents can form any suitable wt % of the composition or a mixture including the same, such as about 0.001 wt % to about 50 wt %, about 0.01 wt % to about 20 wt %” ([0100]).
Assuming “combinations thereof” of amine and tris(dimethylaminomethyl)phenol up to about 20 wt%, this would disclose up to about 10 wt% of the tris(dimethylaminomethyl)phenol component.  Accordingly, although silent to the exact w/v % and volume % concentration ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dandawate to include “wherein the composition further comprises tridimethylaminomethyl phenol in an amount of about 5% to about 10% by volume of the composition,” in order to provide suitable amounts of curing agents, within Dandawate’s disclosed general conditions for the amounts and the types of curing agents.  

Claim 13 is rejected under 35 U.S.C. 103 as obvious over Dandawate as in claim 10 (as evidenced by Nguyen ‘731), and further in view of Belakshe (2017/0247602).
Regarding claim 13, Dandawate discloses wherein the borate salt comprises sodium octaborate ([0107] “The crosslinker can include […] disodium octaborate tetrahydrate”; “sodium octaborate” is another name for “disodium octaborate”), or the organosilane comprises N-beta-(aminoethyl)-gamma-aminopropyltrimethoxysilane ([0101] “The silane coupling agent can be […] n-beta-(aminoethyl)-gamma-aminopropyltrimethoxysilane”).
Although not required to render obvious this claim, based on “or” in the claim, regarding the polyethyleneimine, Dandawate discloses “the curing agent can include at least one of an amine, an aromatic amine, an aliphatic amine, a cyclo-aliphatic amine, polyamines, amides, polyamides, piperidine, diethylene tetramine, ethylene diamine, triethylamine, benzyldimethylamine, N,N-dimethylaminopyridine, 2-(N N-dimethylaminomethyl)phenol, tris(dimethylaminomethyl)phenol, N-2-(aminoethyl)-3-aminopropyltrimethoxysilane, 3-glycidoxypropyltrimethoxysilane, n-beta-(aminoethyl)-gamma-
Polyethyleneimine is a polyamine; however, Dandawate fails to specify “polyethyleneimine.”  
Belakshe teaches “treating a subterranean formation” (abstract) for “consolidation” ([0053]) using a treatment fluid wherein “the composition or a cured product thereof can include one or more crosslinkers […] The crosslinker can include at least one of boric acid, borax, a borate, […] disodium octaborate tetrahydrate, sodium metaborate, sodium diborate, sodium tetraborate, disodium tetraborate, a pentaborate” ([0098]) and “The hardening agent can be any suitable hardening agent that can react with the epoxide-containing glycerol ester to form a cured product thereof that is effective for consolidation. […] The hardening agent can be an amine-functional hardening agent, and can include at least one of an amine, an aromatic amine, an aliphatic amine, a cyclo-aliphatic amine, a polyamine, an amide, and a polyamide. The hardening agent can be selected from the group consisting of diethylene tetramine, ethylene diamine, polyethyleneimine, piperidine, triethylamine, benzyldimethylamine, N,N-dimethylaminopyridine, 2-(N,N-dimethylaminomethyl)phenol, tris(dimethylaminomethyl)phenol, N-2-(aminoethyl)-3-aminopropyltrimethoxysilane, 3-glycidoxypropyltrimethoxysilane, n-beta-(aminoethyl)-gamma-aminopropyl trimethoxysilane, n-beta-(aminoethyl)-gamma-aminopropyl trimethoxysilane, piperazine, aminoethylpiperazine, pyrrole, imidazole, pyrazole, pyridine, pyrazine, pyrimidine, pyridazine, indolizine, isoindole, indole, indazole, purine, quinolizine, quinoline, isoquinoline, phthalazine, naphthyridine, quinoxaline, quinazoline, carbazole, carbazole, phenanthridine, acridine, phenathroline, phenazine, imidazolidine, phenoxazine, cinnoline, pyrrolidine, pyrroline, imidazoline, piperidine, indoline, isoindoline, quinuclindine, morpholine, azocine, azepine, azepine, 1,3,5-triazine, thiazole, pteridine, dihydroquinoline, hexamethyleneimine, indazole, polyethyleneimine, 2-ethyl-4-methyl imidazole, 1,1,3-
Notably, the vast majority of Dandawate’s “curing agents” overlap with Belakshe’s “hardening agents,” such as “polyamine,” with the exception of “polyethyleneimine” specifically.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dandawate to include “the amine comprises polyethylenimine,” in order to provide a specific “polyamine” suitable as a curing/’hardening agent within the general disclosure of Dandawate, as suggested by Belakshe, for consolidation treatment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to McCabe (6,024,170) provides evidence that disodium octaborate (4:67) is also called sodium octaborate (claim 17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674